DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 20 December 2021, the claims were amended. Based on these amendments, the claim objection, the rejections under 35 U.S.C. 112, and the double patenting rejections set forth in the previous office action have been withdrawn. However, the amendment to claim 16 resulted in a new rejection under 35 U.S.C. 112 for claim 19. Also, the addition of claim 31 resulted in another limitation being interpreted under 35 U.S.C. 112(f). The limitations “determination unit” (introduced in claim 16) and “receiving unit” (introduced in claim 24) remain interpreted under 35 U.S.C. 112(f). See paragraphs 10 and 11 in the office action dated 27 April 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “carrying element” in claim 31.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding a carrying element 12, which carries a volume of build material, such as a powder bed. See also the Applicant’s Figure 1, which makes clear that the carrying element 12 corresponds to a build plate/platform.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 refers to “a build plane of the apparatus”. Claim 19 depends from claim 16, which also refers to “a build plane of the apparatus”. This suggests that there are multiple build planes. However, given the context, it is understood that there is only a single build plane. See the build plane 9 in the Applicant’s Figure 1. This inconsistency makes the scope of claim 19 unclear. For purposes of examination, claim 19 will be interpreted as reciting “the build plane of the apparatus” rather than “a build plane of the apparatus”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0023585 (“Wiesner”).
claim 16, Wiesner discloses a method for calibrating at least one apparatus for additively manufacturing three-dimensional objects (see paragraph 1) via selective irradiation of a build material by an energy beam from an irradiation device (see paragraphs 58 and 59 and Figure 1, particularly the irradiation system 20 and laser beams 24a and 24b), the method comprising:
generating radiation by a calibration beam source (the calibrating structure 36 generates radiation by reflecting the laser beams 24a, 24b; see Figures 2, 3a, and 3b and paragraphs 67 and 71-74; see also the first full paragraph on page 9 of the Applicant’s specification, which indicates that a material reflecting an energy beam can be considered a calibration beam source), wherein the calibration beam source is arranged in a build plane of the apparatus (the calibrating portions 37 of the calibrating structure 36 are in the plane of the build area 28; see Figure 2 and paragraphs 66-68);
determining, by a determination unit (the sensor arrangement 25 and control device 26; see Figure 1 and paragraph 64), at least one parameter of the radiation inside a process chamber (the process chamber 12; see Figures 1 and 2 and paragraph 58) from the calibration beam source (the sensor arrangement 25 detects the intensity of reflections caused by the laser beams 24a, 24b hitting the calibrating structure 36; see paragraphs 21 and 71-74), wherein the at least one parameter comprises an intensity of the radiation from the calibration beam source (see Id.); and
calibrating the irradiation device dependent on the at least one parameter (see paragraphs 75-77; although these paragraphs discuss the use of times t1 and t2, these times t1, t2 are determined based on the intensity measurements; see Figure 3b and 

Regarding claim 17, Wiesner discloses wherein the radiation from the calibration beam source comprises a defined radiation pattern (the calibrating structure 36 has a defined pattern; see Figures 2 and 3a; accordingly, the reflected radiation will also have a defined pattern).-

Regarding claim 18, Wiesner discloses scanning a region of the process chamber comprising radiation from the calibration beam source (see paragraphs 71-74), wherein the at least one parameter is determined for at least one or more positions in an x- and y- plane (see Id.).

Regarding claim 19, Wiesner discloses wherein the x- and y- plane comprises a build plane of the apparatus (the calibrating portions 37 of the calibrating structure 36 are in the plane of the build area 28; see Figure 2 and paragraphs 66-68).

Regarding claim 20, Wiesner discloses generating a map comprising the one or more positions (see Figures 3a and 3b and paragraphs 73 and 74).

Regarding claim 21, Wiesner discloses wherein the at least one parameter comprises a maximum intensity (see Figure 3b and paragraphs 74-76; deviations from 

Regarding claim 22, Wiesner discloses wherein calibrating the irradiation device dependent on the at least one parameter comprises calibrating based on a deviation of the parameter from a nominal parameter (see Figure 3b and paragraphs 74-77; deviations in the intensity are used to determine the times t1 and t2, which are then used in calibrating the irradiation system 20).

Regarding claim 23, Wiesner discloses wherein determining the at least one parameter at least partially occurs when the energy beam is not irradiating the build material (the calibrating portions 37 of the calibrating structure 36 are located outside the build area 28, and, during the calibration, the beam is at a reduced power that does not have solidifying action; see Figure 2 and paragraphs 68 and 71).

Regarding claim 24, Wiesner discloses wherein the calibration beam source is arranged in a receiving unit in the build plane of the apparatus (see Figure 2 and paragraphs 66-68; the calibrating structure 36 is provided in the base region 34, which is flush with the build area 28, i.e., the base region 34 is in the plane of the build area 28).

claim 25, Wiesner discloses scanning a region of the process chamber dependent on the position of the calibration beam source in the receiving unit (see Figures 2 and 3a and paragraphs 71-74, particularly the movement path P).

Regarding claim 26, Wiesner discloses wherein generating radiation by a calibration beam source comprises generating radiation of different intensities, wavelengths and/or spot sizes (see Figure 3b and paragraphs 71-74; the intensity of the reflected radiation varies over time).

Regarding claim 27, Wiesner discloses wherein generating radiation by a calibration beam source comprises generating radiation by at least two calibration beam sources (the calibrating structure 36 comprises two calibrating portions 37, but, alternatively, a calibrating structure 36 can have a single calibrating portion 37; see Figure 2 and paragraph 67; for purposes of claim 27, each calibrating portion 37 is considered to be its own calibrating structure 36 and calibration beam source).

Regarding claim 28, Wiesner discloses wherein the radiation respectively emitted from the at least two calibration beam sources have different intensities, wavelengths and/or spot sizes (with reference to Figures 3a and 3b, the intensity of the radiation reflected by the base region 34 in one calibrating portion 37 differs from the intensity of the radiation reflected by the secondary portions 44 in the other calibrating portion 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesner.
Regarding claim 30, Wiesner does not explicitly disclose wherein determining, by a determination unit, at least one parameter of the radiation inside the process chamber from the calibration beam source comprises at least two determination units for the apparatus determining the at least one parameter. However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B), which discusses In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, there is nothing to suggest that a new and unexpected result would be produced by the use of two determination units in place of the single determination unit of Wiesner. Notably, adding a second sensor arrangement 25 could provide one sensor arrangement 25 per calibrating portion 37 and potentially enable both calibrating portions 37 to be used simultaneously.


Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 31 recites that the receiving unit is carried on a carrying element of the apparatus. As discussed above under the heading Claim Interpretation, the limitation “carrying element” is being interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification as performing the claimed function and equivalents thereof. Specifically, the corresponding structure is described in the first full paragraph on page 15 of the Applicant’s specification as a carrying element 12, which carries a volume of build material, such as a powder bed. See also the Applicant’s Figure 1, which makes clear that the carrying element 12 corresponds to a build plate/platform.
As discussed above in the rejections under 35 U.S.C. 102, the calibrating structure 36 of Wiesner corresponds to the claimed calibration beam source, and the base region 34 corresponds to the claimed receiving unit. With reference to Figure 2 of Wiesner, it can be seen that the base region 34 is not being carried on a carrying element. That is, the base region 34 is not being carried on a build plate/platform or equivalent.
To meet the limitations of claim 31, the calibrating structure 36 of Wiesner would need to be arranged in a receiving unit carried by the build area 28. .

Response to Arguments
The Applicant's arguments filed 20 December 2021 have been fully considered, and they are persuasive in part.
The Applicant argues that Wiesner fails to disclose a calibration beam source in a build plane (claim 16), that the calibration beam source is in a receiving unit in the build plane (claim 24), and that the receiving unit is on a carrying element (claim 31). According to the Applicant, the build area 28 of Wiesner corresponds to the build plane, and the calibrating structure 36 of Wiesner is located outside of the build area 28.
The Examiner agrees that Wiesner fails to meet the limitations of claim 31. See the discussion above under the heading Allowable Subject Matter. With respect to the build plane of Wiesner, note that a plane is a two-dimensional surface that extends infinitely. Therefore, the build plane of Wiesner does not end at the edge of the build area 28, and the calibrating structure 36 and base region 34 are located in the build plane, as claimed. See Figure 2 and paragraphs 66-68 of Wiesner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744